DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 20 is directed to a computer readable storage medium, which is non-statutory unless claimed as a non-transitory storage medium readable. The specification doesn’t specify a computer readable storage medium as a non-transitory computer readable medium. Thus one of ordinary skill in the art can interpret the claims as transitory forms of computer readable media. (See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC 101, Aug. 24, 2009; p.2.

Claim 20 is rejected under 35 U.S.C. 101 because claim 20 is directed to non-statutory subject matter. Claims 20 is directed to a computer/software program per se. Computer software does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C § 101 (process, machine, manufacture or composition of matter). See Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200394332 A1 herein Jakobsson.
Claim 1, Jakobsson discloses an apparatus, comprising:
a processor (0117, 0118, server processes data, thus processor); and 
a memory that stores code executable by the processor (0136, since a server processes data, thus memory) to:
receive a request to determine a location of a first device (0416, interface to request location of user);
determine locations of a plurality of second devices that are within a short range wireless communication proximity of the first device (0117-0118, nodes/sensor being in proximity of the user); 
triangulate the location of the first device based on the locations of the plurality of second devices (0018, triangulation based on nodes/sensors being close to the user); and
report the triangulated location of the first device (0136, .

Claim 2, Jakobsson discloses the apparatus of claim 1. Jakobsson discloses wherein the plurality of second devices comprise stationary devices that have not moved a threshold distance for a predetermined period of time (0143).

Claim 3, Jakobsson discloses the apparatus of claim 1. Jakobsson discloses wherein the request to determine the location of the first device is received in response to movement of the first device (0050).

Claim 4, Jakobsson discloses the apparatus of claim 3. Jakobsson discloses wherein movement of the first device is detected by at least one of the plurality of second devices and, in response to the detected movement, the plurality of second devices are used to triangulate the first device's location (0050, movement detected by plurality of sensors; 0048, triangulation based on movement).

 Claim 5, Jakobsson disclose the apparatus of claim 1. Jakobsson discloses wherein at least a portion of the plurality of second devices comprise Internet of Things ("IoT") devices that are communicatively connected to each other over a network (0014, 0144).

Claim 6, Jakobsson discloses the apparatus of claim 1. Jakobsson discloses wherein the plurality of second devices are configured to detect short range wireless communication signals that the first device transmits (0143, WiFi, Bluetooth, Bluetooth low energy (BLE), near-field communication (NFC), ZigBee,).

Claim 7, Jakobsson discloses the apparatus of claim 6. Jakobsson discloses wherein the code is executable by the processor to analyze information associated with the short range wireless communication signals detected at each of the plurality of second devices to triangulate the first device's location (0050, movement detected by plurality of sensors; 0048, triangulation based on movement).

Claim 8, Jakobsson discloses the apparatus of claim 1. Jakobsson discloses wherein the code is executable by the processor to report the triangulated location of the first device by storing and/or broadcasting the first device's location (0148, keeps the state of the user’s location), identifying information for the first device (0149, identifying a user), and a timestamp indicating when the first device's location was determined (0148, keeps the state of the user’s location at any point in time).

Claim 9, Jakobsson discloses the apparatus of claim 1. Jakobsson discloses wherein the triangulated location comprises a location that is relative to the locations of the plurality of second devices device (0117-0118, nodes/sensor being in proximity of the user).

Claim 10, Jakobsson discloses the apparatus of claim 1. Jakobsson discloses wherein the code is executable by the processor to translate the triangulated location into a physical location within a building based on the locations of the plurality of second devices (0176).

Claim 11, Jakobsson discloses the apparatus of claim 1. Jakobsson discloses wherein the plurality of second devices comprise at least three second devices (0150, Fig. 3).

Claim 12, Jakobsson discloses the apparatus of claim 1. Jakobsson discloses wherein the first device is designated as a nonstationary device (0050, user movement through a space).

Claim 13, as analyzed with respect to the limitations as discussed in claim 1.
Claim 14, as analyzed with respect to the limitations as discussed in claim 2. 
Claim 15, as analyzed with respect to the limitations as discussed in claim 3.
Claim 16, as analyzed with respect to the limitations as discussed in claim 4. 
Claim 17, as analyzed with respect to the limitations as discussed in claim 5. 
Claim 18, as analyzed with respect to the limitations as discussed in claim 8.
Claim 19, as analyzed with respect to the limitations as discussed in claim 10.

Claim 20, as analyzed with respect to the limitations as discussed in claim 1. Jakobsson discloses a computer program product, comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor (0829, processor readable instructions).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210103447 A1 - The systems and methods discussed herein provide for intelligent identification of applications or tasks to be utilized or performed by a user based on a variety of variables that provide relevant context. In some implementations, applications may be pre-launched or instantiated prior to a user requesting to execute the application, reducing user experience latency and avoiding incorrect application launch. User behavior patterns, location, time of day, user events, etc. may be utilized to identify and recommend or pre-launch relevant applications that should or can be used at any given instance. In some implementations, deep linking may be used to pre-launch or suggest specific tasks to be performed within an application.

US 20210051624 A1 - A method of selecting an optimal wireless link based on an information handling system location fingerprint may comprise receiving a plurality of wireless signals from a plurality of address-identified wireless local area network (WLAN) access points (APs), detecting a plurality of time of flight (TOF) signal distances between the information handling system and the plurality of address-identified WLAN APs based on the plurality of wireless signals, determining a location fingerprint of the information handling system, relative to the plurality of address-identified WLAN APs, identifying an optimal wireless link associated with the location fingerprint of the information handling system, and automatically establishing the optimal wireless link associated with the location fingerprint of the information handling system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468